                                            Case 3:20-cv-02958-SI Document 38 Filed 10/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LUGENE MCCULLOUGH, et al.,                        Case No. 20-cv-02958-SI
                                   8                    Plaintiffs,
                                                                                           ORDER DENYING MOTION TO
                                   9               v.                                      DISMISS
                                  10     CALIFORNIA DEPARTMENT OF                          Re: Dkt. No. 23
                                         DEVELOPMENTAL SERVICES, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On September 18, 2020, the Court held oral argument on the motion to dismiss the First

                                  14   Amended Complaint (FAC) brought by the California Department of Developmental Services

                                  15   (“DDS”) and Nancy Bargmann (collectively, “Defendants”). Dkt. Nos. 23 (Motion to Dismiss) and

                                  16   35 (Minutes re Hearing on Motion to Dismiss). Having considered the arguments made during the

                                  17   hearing as well as those submitted in their papers, the Court hereby DENIES the motion in its

                                  18   entirety.

                                  19           Defendants argue plaintiffs’ complaint must be dismissed because the FAC fails to establish

                                  20   standing and fails as a matter of law. Specifically, defendants argue the FAC does not establish the

                                  21   traceability or redressability requirements of standing and fails as a matter of law because

                                  22   “Plaintiffs’ allegations of harm [are] predicated on actions of third parties and DDS’s lack of

                                  23   policies, [and] do not allege that DDS’ direct actions have discriminated against Plaintiffs based

                                  24   upon their disabilities.” Dkt. No. 23 at 81.

                                  25           The Court disagrees. By statute, the DDS is charged with ensuring “the regional centers

                                  26   operate in compliance with federal and state law and regulation,” including by “tak[ing] all

                                  27
                                               1
                                  28            For ease of reference, page number citations refer to the ECF branded number in the upper
                                       right-hand corner of the page.
                                            Case 3:20-cv-02958-SI Document 38 Filed 10/02/20 Page 2 of 2




                                   1   necessary actions” to secure compliance. Cal. Welf. & Inst. Code § 4434 (a), (b). Moreover, “[i]f

                                   2   there are identified gaps in the system of services and supports consumers for whom no provider

                                   3   will provide services,” DDS is authorized to provide those services and supports directly. § 4648(g);

                                   4   FAC ¶ 35. When DDS finds a regional center “has violated this requirement, or whenever it appears

                                   5   that any regional center has engaged in or is about to engage in any act or practice constituting a

                                   6   violation of any provision of [the Lanterman Act] or any regulation adopted thereunder, the

                                   7   department shall promptly take the appropriate steps necessary to ensure compliance with the

                                   8   law[.]” § 4434(c). The director of DDS also “may issue directives to the regional centers as the

                                   9   director deems necessary to protect consumer rights, health, safety, or welfare, or in accordance

                                  10   with Section 4434.” § 4639.6.

                                  11          While defendants cite ARC v. Department of Developmental Services, 38 Cal.3d 384 (1985)

                                  12   and Bouslog v. Care Options Mgmt. Plans & Supportive Servs., LLC, No. C 20-00756 WHA, 2020
Northern District of California
 United States District Court




                                  13   WL 2306487 (N.D. Cal. May 9, 2020) in support of their arguments regarding the limited nature of

                                  14   DDS’s reach, the Court finds both cases distinguishable.2

                                  15          As such, defendants’ motion to dismiss is hereby DENIED.3

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: October 2, 2020

                                  19                                                      ______________________________________
                                                                                          SUSAN ILLSTON
                                  20                                                      United States District Judge
                                  21

                                  22

                                  23          2
                                                In ARC, regional centers sued DDS after DDS issued spending directives that, in effect,
                                  24   reduced client’s “services by category, without regard to the client’s [individual program].” 38
                                       Cal.3d 384, 390 (1985). That case did not touch Title II or Section 504 whatsoever. Further, the
                                  25   Bouslog case involved a single disabled woman (distinct from a class) who was abused and
                                       neglected by her caretaker. There, the Court found DDS did not discriminate against that plaintiff
                                  26   on the basis of her disability. The facts as alleged in the instant complaint are readily
                                       distinguishable. Plaintiffs in the instant action allege DDS’s failure to ensure “effective
                                  27   communication and equal access to the benefits of the [] program results in discrimination based
                                       on and because of [] deafness.” Dkt. No. 27 at 32 (Opposition) (emphasis added).
                                  28          3
                                                  Defendant’s request for judicial notice is granted.
                                                                                           2
